                                           Case 4:12-cv-03733-JST Document 469 Filed 05/06/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DROPLETS, INC.,                                  Case No. 4:12-cv-03733-JST (KAW)
                                                                                                     4:12-cv-04049-JST (KAW)
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTIONS TO
                                   9              v.                                        STRIKE INFRINGEMENT
                                                                                            CONTENTIONS WITH LEAVE TO
                                  10       YAHOO! INC.,                                     AMEND
                                  11                    Defendant.                          Re: Dkt. No. 424 (& 159)
                                  12
Northern District of California
 United States District Court




                                  13           On December 10, 2019, Defendants Yahoo, Inc. and Nordstrom filed substantially
                                  14   identical motions to strike Plaintiff Droplets, Inc.’s third amended infringement contentions in the
                                  15   instant case and the higher-numbered, related case. (Yahoo’s Mot., “Defs.’ Mot., Dkt. No. 424;
                                  16   Nordstrom’s Mot., Droplets, Inc. v. Nordstrom, Inc., 12-cv-4049-JST (N.D. Cal. Dec. 10, 2019),
                                  17   ECF 159.)1
                                  18           Upon review of the moving papers, the Court finds this matter suitable for resolution
                                  19   without oral argument pursuant to Civil Local Rule 7-1(b), and, for the reasons set forth below,
                                  20   GRANTS Defendants’ motions to strike, and grants Plaintiff leave to amend its infringement
                                  21   contentions once it has reviewed Defendants’ source code and technical documents.
                                  22                                        I.   BACKGROUND
                                  23           On May 31, 2011, Droplets filed this action against Nordstrom and Yahoo in the Eastern
                                  24   District of Texas, in which it alleged infringement of U.S. Patent No. 6,687,745 (“‘745 Patent”).
                                  25   Droplets, Inc. v. eBay, Inc., No. 2:11-cv-00401 (E.D. Tex. Sept. 11, 2011). Pursuant to the
                                  26
                                  27   1
                                         Since the moving papers are substantially identical, all references and citations will be to the
                                  28   briefing in connection with Yahoo’s motion. (See Dkt. No. 452 at 2.) In fact, the opposition and
                                       reply briefs bear both captions and case numbers.
                                          Case 4:12-cv-03733-JST Document 469 Filed 05/06/20 Page 2 of 8




                                   1   Eastern District’s patent local rules, Droplets served its initial infringement contentions on April 6,

                                   2   2012.

                                   3           In July 2012, the case was transferred to the Northern District of California. On November

                                   4   9, 2012, Droplets was ordered to supplement its infringement contentions. On May 28, 2013, the

                                   5   Court entered a Protective Order, which contained procedures for the production of source code.

                                   6   (Dkt. No. 251.)

                                   7           The case was stayed from November 14, 2013 until October 31, 2018. (Dkt. No. 310.) On

                                   8   March 22, 2019, Droplets served its Second Amended Infringement Contentions, which added

                                   9   narratives and explanatory language to accompanying screenshots of Defendants’ accused sites, as

                                  10   well as citations to publicly available client-side source code.

                                  11           On April 10, 2019, Defendants complained that Droplets had not provided adequate

                                  12   contentions regarding the “interactive link” limitation. (Decl. of William Hector, “Hector Decl.,”
Northern District of California
 United States District Court




                                  13   Dkt. No. 424-1, Ex. 4.) On May 24, 2019, Droplets served Third Amended Infringement

                                  14   Contentions on both defendants, which are substantially identical. (Third Am. Infringement

                                  15   Contentions for Nordstrom, “Nordstrom 3d Am. ICs,” Decl. of Jaime F. Cardenas-Navia,

                                  16   “Cardenas-Navia Decl.,” Dkt. No. 434-1 ¶ 3, Ex. A; Third Am. Infringement Contentions for

                                  17   Yahoo, “Yahoo 3d Am. ICs,” Cardenas-Navia Decl., Ex B.)

                                  18           On July 1, 2019, Defendants again complained that they were dissatisfied with Droplets’

                                  19   Third Amended ICs description concerning “interactive link.” (Hector Decl., Ex. 6.) The parties

                                  20   engaged in meet and confer efforts but were unable to resolve the dispute regarding the sufficiency

                                  21   of the operative contentions.

                                  22           On December 10, 2019, Defendants filed substantially identical motions to strike the third

                                  23   amendment infringement contentions in their respective cases. (Defs.’ Mot., Dkt. No. 424.)

                                  24           On December 20, 2019, the district court issued a claim construction order. (Claim

                                  25   Construction Order, Dkt. No. 429.)

                                  26           On January 28, 2020, Plaintiff filed a single opposition to the pending motions to strike in

                                  27   both cases. (Pl.’s Opp’n, Dkt. No. 434.) On February 11, 2019, Defendants filed identical replies

                                  28   in both cases. (Defs.’ Reply, Dkt. 435.)
                                                                                          2
                                          Case 4:12-cv-03733-JST Document 469 Filed 05/06/20 Page 3 of 8




                                   1           On February 27, 2020, the district court consolidated the Yahoo and Nordstrom cases, and

                                   2   designated the Yahoo case, 12-cv-03733-JST, as the lead case. (Dkt. No. 445.) On March 11,

                                   3   2020, discovery in the lead case was referred to the undersigned, since the Court was previously

                                   4   referred discovery in the higher-numbered Nordstrom case, 12-cv-04049-JST. (Dkt. No. 447.)

                                   5           On April 27, 2020, the undersigned resolved a discovery dispute between Droplets and

                                   6   Nordstrom, in which Nordstrom was
                                                     ordered to conduct an exhaustive search and produce the missing
                                   7                 documents and source code within 30 days of this order. If relevant
                                                     documents or source code have not been retained, Nordstrom must
                                   8                 explain why. If the COVID-19 pandemic and resulting shelter-in-
                                                     place orders continue, the parties shall meet and confer regarding
                                   9                 whether a secure means exists to produce the source code remotely or
                                                     if precautions may be taken to enable Droplets to safely review the
                                  10                 source code on a secure computer.
                                  11   (4/27/20 Order, Dkt. No. 466 at 2-3.)

                                  12                                      II.    LEGAL STANDARD
Northern District of California
 United States District Court




                                  13           “The Northern District of California has adopted local rules that require parties to state

                                  14   early in the litigation and with specificity their contentions with respect to infringement and

                                  15   invalidity.” O2 Micro Int'l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1359 (Fed Cir.

                                  16   2006). The patent local rules provide “for a streamlined mechanism to replace the series of

                                  17   interrogatories that accused infringers would likely have propounded in [their] absence” and are

                                  18   “designed to require parties to crystallize their theories of the case early in the litigation and to

                                  19   adhere to those theories once they have been disclosed.” DCG Sys. v. Checkpoint Techs., LLC,

                                  20   No. C 11-03792 PSG, 2012 WL 1309161, at *2 (N.D. Cal. Apr. 16, 2012) (quotations and

                                  21   footnote omitted); O2 Micro Int'l Ltd. 467 F.3d at 1366 n.12 (quoting Nova Measuring

                                  22   Instruments Ltd. v. Nanometrics, Inc., 417 F. Supp. 2d 1121, 1123 (N.D. Cal. 2006)).

                                  23           Patent Local Rule 3-1 requires a party claiming patent infringement to serve on all parties a

                                  24   disclosure of asserted claims and infringement contentions. Infringement contentions must

                                  25   contain (a) each claim of each patent that is allegedly infringed by each party, (b) all accused

                                  26   instrumentalities for each asserted claim, (c) a chart identifying specifically where each limitation

                                  27   of each asserted claim is located within each accused instrumentality, (d) a description of the acts

                                  28   of the alleged indirect infringer that induced the direct infringement by a third party, (e) whether
                                                                                           3
                                          Case 4:12-cv-03733-JST Document 469 Filed 05/06/20 Page 4 of 8




                                   1   each limitation of each asserted claim is alleged to be literally present or present under the doctrine

                                   2   of equivalents in the accused instrumentality, (f) the priority date to which each asserted claim

                                   3   allegedly is entitled if applicable, (g) an identification of each apparatus that practices the claimed

                                   4   invention if applicable, and (h) the basis for the party's allegation of willful infringement if

                                   5   applicable. Patent L.R. 3-1.

                                   6          A party may amend its infringement contentions “only by order of the Court upon a timely

                                   7   showing of good cause.” Patent L.R. 3-6. Non-exhaustive examples of circumstances that may,

                                   8   absent undue prejudice to the non-moving party, support a finding of good cause include: (1) an

                                   9   adverse claim construction; (2) recent discovery of material prior art despite an earlier diligent

                                  10   search; and (3) recent discovery of nonpublic information about the accused product that, despite

                                  11   diligent efforts, was not discovered before service of the infringement contentions. Id.

                                  12                                         III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          Defendants seek to strike Plaintiff’s third amended infringement contentions without leave

                                  14   to amend. (Defs.’ Mot. at 1-2.) In this district, motions to strike initial infringement contentions

                                  15   are frequently treated as motions to compel the amendment of infringement contentions.

                                  16   Geovector Corp. v. Samsung Elecs. Co., 2017 WL 76950, at *7 (N.D. Cal. Jan. 9, 2017) (citing

                                  17   FusionArc, Inc. v. Solidus Networks, Inc., 2007 WL 1052900, at *2 (N.D. Cal. Apr. 5, 2007)

                                  18   (“Case precedent recognizes such ‘motions to strike’ as requests that plaintiffs be compelled to

                                  19   amend their preliminary contentions to provide additional information.”); Blue Spike v. Adobe

                                  20   Sys., 2015 WL 335842, at *4 (N.D. Cal. Jan. 26, 2015) (“Where appropriate, courts treat a motion

                                  21   to strike as a motion to compel amendment to include additional information infringement

                                  22   contentions.”)).

                                  23          “Striking a patentee’s infringement contentions is a severe sanction that should be used

                                  24   sparingly and only for good cause.” Finjan, Inc. v. Proofpoint, Inc., No. 13-c-05808-HSG, 2015

                                  25   WL 9023166, at *12 (N.D. Cal. Dec. 16, 2015). While some courts have required a party

                                  26   asserting infringement to show good cause before being granted leave to amend initial contentions,

                                  27   many have simply compelled the asserting party to serve compliant infringement contentions. Cf.

                                  28   Theranos, Inc. v. Fuisz Pharma LLC, 2012 WL 6000798, at *6 (N.D. Cal. Nov. 30, 2012) (striking
                                                                                          4
                                           Case 4:12-cv-03733-JST Document 469 Filed 05/06/20 Page 5 of 8




                                   1   infringement contentions without leave where asserting party made only vague allegations “on

                                   2   information and belief” and implicitly conceded that it did not have any additional factual support

                                   3   for its claims), with Bender v. Maxim Integrated Prods., 2010 WL 1135762, at *1 (Denying

                                   4   motion to strike and granting motion to compel infringement contentions that comply with Patent

                                   5   Local Rule 3-1.).

                                   6          A.    Specificity regarding Interactive Link
                                   7          Defendants contend that Plaintiff has not identified how each limitation of each asserted

                                   8   claim is found within each instrumentality, that Droplets has long had information regarding any

                                   9   interactive link in its possession, and has still been unable to articulate a theory as to how the

                                  10   accused interactive link infringes on its patent. (See Defs.’ Mot. at 5-10.)

                                  11          In opposition, Plaintiff contends that it has identified pinpoint citations for source code for

                                  12   the “interactive link” whenever possible, and that the lack of additional citations stem from
Northern District of California
 United States District Court




                                  13   Defendants’ inadequate or missing productions2 and the limitations inherent in publicly available

                                  14   code. (Pl.’s Opp’n at 9.)

                                  15          Here, all parties agree that the interactive link is central to this case. (Defs.’ Mot. at 1; Pl.’s

                                  16   Opp’n at 1.) The issue, then, is whether Droplets’s operative ICs are sufficient to adequately

                                  17   disclose its infringement theory. In the preamble to Claim 1, Droplets identifies the “interactive

                                  18   link” as “the webpage code that provides the search bar with the capability to display search

                                  19   suggestions when the user enters or deletes text in the search bar or selects the search bar[.]” (Pl.’s

                                  20   Opp’n at 11; see Nordstrom 3d Am. ICs at 1-2. ) Droplets then explains how Nordstrom’s Search

                                  21   Suggest functions, which is when the user enters text into the search box and a list of selectable

                                  22   search suggestions appear. (Nordstrom 3d Am. ICs at 2.) If the user keeps typing or deletes text

                                  23   the suggestions change. See id. Droplets also included screenshots that show how the Search

                                  24   Suggest function appears to the end user. Id. Droplets even included screenshots for a variety of

                                  25   platforms/operating systems— computer and mobile devices (Android and iPad)—to illustrate the

                                  26
                                  27

                                  28
                                       2
                                        The Court notes that no discovery dispute regarding the sufficiency of Yahoo’s source code or
                                       document production has been brought to the undersigned’s attention.
                                                                                       5
                                           Case 4:12-cv-03733-JST Document 469 Filed 05/06/20 Page 6 of 8




                                   1   differences in appearance and functionality. See id. at 3-4.3

                                   2          Defendants are correct, however, that Droplets bears the burden of identifying the source

                                   3   code that corresponds with the interactive link. (Defs.’ Mot. at 11.) To satisfy Patent Local Rule

                                   4   3-1, courts in this district sometimes require pinpoint source code citations that show “where and

                                   5   how each limitation of each asserted claim is found within each Accused Instrumentality.” Finjan,

                                   6   Inc. v. Check Point Software Techs., Inc., No. 18-CV-02621-WHO, 2019 WL 955000, at *5 (N.D.

                                   7   Cal. Feb. 27, 2019). That said, Droplets is not required to cite to every bit of source code that

                                   8   supports its theory of infringement so long as it has “adequately disclosed its infringement

                                   9   theory.” Id. (citing Adobe Sys. Inc. v. Wowza Media Sys., No. 11-CV-02243-JST, 2014 WL

                                  10   709865, at *16 (N.D. Cal. Feb. 23, 2014)). Droplets argues that this case differs from Check

                                  11   Point, because the exemplar code provided puts Defendants on notice of Plaintiff’s theory of

                                  12   infringement. (Pls.’ Opp’n at 14-15.) Droplets also argues that the lack of additional pinpoint
Northern District of California
 United States District Court




                                  13   citations to source code is due to its lack of access to Defendants’ server-side source code, as well

                                  14   as to historical client-side source code, and technical documents. (Pl.’s Opp’n at 3-4 & n.4, 15.)

                                  15   Indeed, on April 27, 2020, the undersigned ordered Nordstrom to conduct an exhaustive search for

                                  16   documents and source code and to meet and confer with Droplets regarding the feasibility of its

                                  17   source code production in light of COVID-19. (4/27/20 Order at 2-3.)

                                  18          Even so, the Court finds well-founded, Defendants’ general complaint that the operative

                                  19   contentions contain numerous pages of exemplar source code that do not clearly identify which

                                  20   portion contains the interactive link. (See Defs.’ Reply at 4.) This lack of specificity is not cured

                                  21   by written explanations of how the interactive link works or screenshots that show how the

                                  22   accused instrumentalities, such as Search Suggest in Nordstrom’s ICs, appear to the end user.

                                  23   Despite this deficiency, Droplets has put Defendants on notice of its theory of infringement and

                                  24   need only identify the portions of the source code that contain the interactive link.

                                  25

                                  26   3
                                         Unlike the cases cited by Defendants, the Court finds that these screenshots are helpful in
                                  27   identifying how the accused instrumentalities work, as they are accompanied by explanatory text.
                                       Cf. Digital Reg of Texas, LLC v. Adobe Sys. Inc., No. CV 12-01971-CW (KAW), 2013 WL
                                  28   3361241, at *4 (N.D. Cal. July 3, 2013) (screenshots in lieu of explanatory text is insufficient).

                                                                                          6
                                          Case 4:12-cv-03733-JST Document 469 Filed 05/06/20 Page 7 of 8




                                   1           Thus, the Court finds that leave to amend is warranted despite the prior three amendments,

                                   2   because Droplets has not had access to all of Nordstrom’s relevant source code and technical

                                   3   documents, and the remaining deficiencies are relatively minor and surely curable by amendment.

                                   4   Given the similarities of the deficiencies in the Nordstrom and Yahoo ICs, granting leave to

                                   5   amend both sets is reasonable, since striking ICs without amendment is a severe sanction, which

                                   6   the undersigned finds unwarranted in this circumstance. In amending, Droplets should, to the

                                   7   extent possible, provide pinpoint citations for the interactive link as identified by Defendants in

                                   8   Part I.B of their reply brief. (See Defs.’ Reply at 5-6.) Furthermore, Droplets needs to precisely

                                   9   distinguish between “interactive link” and “first information,” so that it makes clear that the

                                  10   interactive link is referenced in relation to Claim 1(a). (See Nordstrom 3d Am. ICs at 19.) Despite

                                  11   Plaintiff’s protestations to the contrary, as currently charted, it is unclear that “first information”

                                  12   has the interactive link embedded into it. (See Pl.’s Opp’n at 19.) The Court also agrees that
Northern District of California
 United States District Court




                                  13   Plaintiff must explain how a browser’s search history being on or off is relevant, and how the

                                  14   accused instrumentalities infringe with Search History being on and with it being off. (See Defs.’

                                  15   Mot. at 15; Defs.’ Reply at 7.)

                                  16          B.     Doctrine of Equivalents

                                  17           Defendants argue that Plaintiff’s attempts to assert the doctrine of equivalents for three

                                  18   limitations are insufficient, because they fail to give notice of what it is that is not literally present

                                  19   and what exactly comprises the equivalent of the missing term. (Defs.’ Mot. at 14-15.)

                                  20   Specifically, Defendants refer to the final limitation in claim 1, the final limitation in claim 17, and

                                  21   the second limitation in claim 26. Id. at 14.

                                  22           “The doctrine of equivalents exists to prevent fraud on the patent” and not “to give a

                                  23   patentee a second shot at proving infringement” if it is not “literally present.” Creagri, Inc. v.

                                  24   Pinnaclife Inc., LLC, No. 11-CV-06635-LHK-PSG, 2012 WL 5389775, at *6 (N.D. Cal. Nov. 2,

                                  25   2012) (citation omitted). For that reason, the plaintiff must explain why the doctrine of

                                  26   equivalents might lead to infringement in the absence of direct infringement. Id. Boilerplate

                                  27   language asserting that the doctrine of equivalents has been met as an alternate theory is generally

                                  28   not permitted. Id.
                                                                                           7
                                          Case 4:12-cv-03733-JST Document 469 Filed 05/06/20 Page 8 of 8




                                   1          In opposition, Droplets contends that its doctrine of equivalents theories apply only to the

                                   2   interactive link for the Search Suggest feature, rather than to the entire claim limitation. (Pl.’s

                                   3   Opp’n at 20.) The operative contentions provide:

                                   4                  Specifically, with respect to ‘interactive link,’ a search bar that
                                                      invokes the interactive link functionality when it is selected, or when
                                   5                  text is entered or deleted from it, performs substantially the same
                                                      function (activating the functionality of the interactive link), in
                                   6                  substantially the same way (through interacting with the interactive
                                                      link), to yield substantially the same result (the functionality of the
                                   7                  interactive link is invoked) as the claim limitation.
                                   8   (Nordstrom 3d Am. ICs at 78.) Plaintiff explains that it included this theory to make clear that,

                                   9   whether the interactive link code is invoked by a user selecting the search bar by clicking on it, or

                                  10   by entering or deleting text, the function-way-result is substantially the same. (Pl.’s Opp’n at 20.)

                                  11   In reply, Defendants claim that the portion of the contentions that is cited is circular logic. (Defs’

                                  12   Reply at 7-8.) The Court agrees. Furthermore, since the district court’s construction of
Northern District of California
 United States District Court




                                  13   “interactive link” requires that it be “selected by an end user,” the language provided appears to

                                  14   describe direct infringement rather than an equivalent. Thus, Plaintiff may amend its doctrine of

                                  15   equivalents theory to clearly state what “selecting” a search bar entails, whether it is clicking or

                                  16   another action, and how it is equivalent.

                                  17                                        IV.    CONCLUSION

                                  18          For the reasons stated above, Defendants’ motions to strike the Third Amended

                                  19   Infringement Contentions are GRANTED with leave to amend. For the sake of efficiency, it

                                  20   would be most practical to amend both sets of infringement contentions at the same time.

                                  21   Therefore, Droplets shall have 60 days from the date Nordstrom produces the documents and

                                  22   source code, in accordance with the undersigned’s April 27, 2020 order, to serve its respective

                                  23   Fourth Amended Infringement Contentions on Yahoo and Nordstrom.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 6, 2020
                                                                                              __________________________________
                                  26                                                          KANDIS A. WESTMORE
                                  27                                                          United States Magistrate Judge

                                  28
                                                                                          8
